Citation Nr: 9926738	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for helicobacter pylori 
(H. pylori) gastritis with esophagitis and peptic ulcer 
disease.

2.  Entitlement to service connection for hypertension with 
coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to September 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Seattle, Washington 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for H. pylori gastritis and hypertension.

The Board notes that in April 1997, the RO denied entitlement 
to service connection for rib fractures and pes cavus, and 
entitlement to increased evaluations for the veteran's 
service-connected hearing loss and retropatellar pain 
syndrome.  By that decision, the RO also granted service 
connection for seronegative spondyloarthropathy and assigned 
a 40 percent disability evaluation.  In May 1997, the veteran 
submitted a VA Form 21-4138 in which he "requested 
reconsideration on prior rating due to new and material 
evidence."  Enclosed in his letter, the veteran submitted 
additional treatment records, some of which pertained to the 
disabilities addressed by the RO in its April 1997 rating 
decision.  The Board feels that the record is unclear as to 
whether the veteran intended his May 1997 statement to serve 
as a Notice of Disagreement with the RO's April 1997 rating 
decision.  This matter is referred to the RO for appropriate 
action.


REMAND

The veteran contends that he is entitled to service 
connection for H. pylori gastritis with esophagitis and 
peptic ulcer disease, and hypertension with coronary artery 
disease.  He contends that these conditions both developed 
while he was in the service.  

The Board notes that the evidence of record is unclear as to 
the current state of the veteran's claimed disabilities.  The 
record is also unclear as to the correct diagnosis of some of 
the symptoms reported by the veteran.  Additionally, although 
a VA examination was provided in July 1996, the VA examiner 
at the time did not address the etiology of either the 
veteran's hypertension with coronary artery disease or H. 
pylori gastritis.  Although a VA Rating Board physician did 
address the etiology of the veteran's hypertension in 
September 1996, and found that it was not likely to be 
related to service, the Board notes that several physicians' 
reports cite to a history of hypertension extending back to 
1981.  Thus, the Board concludes that further development of 
the medical evidence is necessary in order to determine the 
current diagnoses and etiology of each of the veteran's 
claimed disabilities.

The Board also notes that while this case was pending at the 
Board, the veteran submitted additional lay statements and 
medical treatment records in support of his claim.  To the 
extent that this evidence may be construed as "pertinent" 
under 38 C.F.R. §  20.1304 (1998) to the claims on appeal, 
the Board notes that the veteran did not submit a waiver 
pursuant to that regulation to enable the Board to review 
this information in the first instance.  However, as the 
Board is remanding this case for other reasons, the RO will 
consequently be afforded the opportunity to review this 
evidence in the first instance.

Accordingly, this case is remanded for the following actions:

1.  The RO should obtain the names and 
addresses of any additional health care 
providers who have treated the veteran 
for his claimed hypertension, coronary 
artery disease, and gastrointestinal 
problems since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
any pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured, or that the RO has 
not previously attempted to secure.  Any 
correspondence sent or received by the RO 
as a result of this attempt should be 
associated with the claims folder.

2.  The veteran should be afforded a VA 
physical examination by a cardiovascular 
specialist to determine the precise 
nature and etiology of his claimed 
hypertension and coronary artery disease.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to thoroughly review the 
veteran's medical history, including the 
veteran's service medical records.  The 
examiner should render an opinion 
concerning the relationship, if any, 
between the claimed hypertension and 
service.  Specifically, the examiner 
should provide an opinion as to whether 
it as at least as likely as not that the 
veteran's hypertension is related to 
service.  In explaining his/her 
rationale, the examiner should 
specifically address the significance of 
any high blood pressure readings recorded 
during service.  The examiner should also 
render an opinion concerning the 
relationship, if any, between the 
veteran's claimed coronary artery disease 
and service.  In explaining his/her 
rationale, the examiner should 
specifically address the significance of 
any elevated blood pressure readings, 
chest pains or other pertinent symptoms 
reported by the veteran during service.  
The rationale underlying any conclusions 
should be explained.  The report of the 
examination should be associated with the 
veteran's claims folder.

3.  The veteran should be afforded a VA 
physical examination by a 
gastroenterologist to determine the 
precise nature and etiology of his 
claimed H. pylori gastritis with 
esophagitis and peptic ulcer disease.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to thoroughly review the 
veteran's medical history of record, in 
particular the veteran's service medical 
records.  The examiner should render an 
opinion concerning the precise nature and 
diagnosis of any current gastrointestinal 
disability.  The examiner should also 
render an opinion concerning the 
relationship if any currently diagnosed 
gastrointestinal disability and service.  
Specifically, the examiner should provide 
an opinion as to whether it as at least 
as likely as not that the veteran's 
claimed gastrointestinal disability(ies) 
is related to service.  The rationale 
underlying any conclusions should be 
explained.  In explaining his/her 
rationale, the examiner should 
specifically address the significance of 
any gastrointestinal complaints reported 
during service.  The report of the 
examination should be associated with the 
veteran's claims folder.  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for gastritis with 
esophagitis and peptic ulcer disease and 
the issue of entitlement to service 
connection for hypertension with coronary 
artery disease, considering all relevant 
law and VA regulations.  Thereafter, if 
all benefits sought are not granted, a 
Supplemental Statement of the Case should 
be issued to the veteran and his 
representative and they should be 
provided an opportunity to respond. 
Subsequently, the veteran's claims folder 
should be returned to the Board for 
further review, if necessary.



The veteran need take no action unless otherwise notified.  
The veteran and/or his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case 
will be mandated.  See Stegall v. West, 11 Vet. App. 268 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

